Citation Nr: 0834309	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-17 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to legal recognition as the veteran's surviving 
spouse for VA death benefit purposes.


WITNESSES AT HEARING ON APPEAL

Appellant and her niece

ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1941 to 
January 1942.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The RO determined the appellant 
did not meet the eligibility requirements as a surviving 
spouse for VA benefits.  The appellant presented testimony at 
a Travel Board hearing in July 2008 before the undersigned 
Veterans Law Judge.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant and the veteran were married in August 
1941; less than five months prior to his death in January 
1942.

2.  There were no children born of the marriage or born to 
them before the marriage.


CONCLUSION OF LAW

The criteria for entitlement to legal recognition as the 
veteran's surviving spouse for the purpose of establishing 
entitlement to VA death benefits have not been met.  38 
U.S.C.A. §§ 101(3), 103, 1102, 1304, 1541, 5124 (West 2002); 
38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54, 3.204, 3.205 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether the notice provisions set 
forth in 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2007) are applicable to this claim.  
The Board finds that because the claim at issue is limited to 
statutory interpretation, the notice provisions do not apply 
in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 
(2004) (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Accordingly, the Board 
finds no prejudice toward the appellant in proceeding with 
the adjudication of her claim.

The appellant contends that she should be recognized as the 
veteran's surviving spouse.  She contends that the marriage 
contracted was a valid marriage and that she has not 
remarried.  The marriage has not been annulled or declared 
void by a competent court.  She further contends that she is 
considered the surviving wife at the time of the marriage and 
during the few months during his service prior to his death..

The law provides entitlement to dependency and indemnity 
compensation (DIC) to a veteran's surviving spouse, child, or 
parent where the death of the veteran was service connected.  
38 U.S.C.A. § 101 (14); 38 C.F.R. § 3.5.

VA death benefits may be paid to a surviving spouse who was 
married to the veteran: (1) within 15 years of the end of the 
period of service in which the injury or disease causing the 
veteran's death was incurred or aggravated; or (2) for one 
year or more; or (3) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage.  38 U.S.C.A. § 1304; 38 C.F.R. § 3.54(c).

A spouse is a person of the opposite sex whose marriage to 
the veteran is valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued.  38 C.F.R. §§ 3.1(j), 3.50(a).

A surviving spouse is a person of the opposite sex who meets 
the definition of a spouse and who was the veteran's spouse 
at the time of the veteran's death, and who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death (except where there was a separation 
which was due to the misconduct of, or procured by, the 
veteran without the fault of the spouse in the case of 
temporary separations), and who has not remarried or (in 
cases not involving remarriage) has not since the death of 
the veteran lived with another person and held himself or 
herself out openly to the public to be the spouse of that 
other person.  38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.1(j), 
3.50(b).

The regulations also define certain circumstances where the 
requirement of continuous cohabitation from the date of 
marriage to the date of death of the veteran is met when 
there has been a separation.  However, those requirements are 
not necessarily relevant here.  38 C.F.R. § 3.53(a).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against legal 
recognition of the appellant as the veteran's surviving 
spouse for VA death benefit purposes.

The appellant contends that she is entitled to VA death 
benefits based upon her status as a surviving spouse of the 
veteran.  She further contends that she and the veteran were 
legally married at the time of the veteran's death, that she 
never remarried, and that no children were born to her and 
the veteran prior to or during their marriage.  For these 
reasons, she asserts that she is entitled to recognition as 
the veteran's surviving spouse.

The evidence of record includes a marriage certificate 
showing the marriage took place in August 1941.  According to 
the Adjutant General's memorandum of report of death dated in 
January 1942, the veteran was killed in action in January 
1942.

The evidence, including the marriage certificate, the 
appellant's statements and testimony, and the Adjutant 
General's memorandum of report of the veteran's death, show 
that the appellant was married to the veteran for less than 
one year prior to his death and that no children were born of 
the marriage or born to them before the marriage.  38 
U.S.C.A. §§ 1304, 1541; 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 
3.54.  As such, her contentions simply do not provide a basis 
on which her claim may be granted.  As the appellant may not 
be considered to be the veteran's surviving spouse for the 
purpose of establishing entitlement to VA death benefits, the 
appellant's claim for that benefit therefore must be denied.

The Board finds that this is a case where the law is 
dispositive.  The appellant is not the surviving spouse for 
VA benefits eligibility purposes because the appellant does 
not meet any of the categories as a surviving spouse under 
the relevant laws.  Thus, she does not meet the eligibility 
requirements for VA death benefits.  Since the disposition of 
this claim is based on the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to legal recognition as the veteran's surviving 
spouse for VA death benefit purposes is denied.

____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


